Citation Nr: 0839701	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  02-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hypertensive heart disease ( including hypertension and/or 
coronary artery disease) to include as secondary to the 
service-connected type II diabetes mellitus.  

4.  Entitlement to service connection for hypertensive heart 
disease to include as secondary to the service-connected type 
II diabetes mellitus.  

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for residuals of a 
right hand fracture.

7.  Entitlement to service connection for bilateral leg 
cramps.

8.  Entitlement to a rating in excess of 50 percent for the 
service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1963 
and from October 1965 to January 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, issued in 
July 2000, June 2002, January 2003 and June 2005.

The July 2000 rating decision denied the veteran's claim for 
service connection for hypertensive heart disease (as not 
well-grounded) and denied a claim for an increased rating for 
the service-connected depressive disorder, rated as 10 
percent disabling.  The veteran's Notice of Disagreement 
(NOD) with that decision was received at the RO in August 
2000 and the RO issued a Statement of the Case (SOC) in 
October 2001, after passage in November 2000 of the Veterans 
Claims Assistance act of 2000 which eliminated the concept of 
a well-grounded claim.  Thus, the claim of service connection 
for hypertensive heart disease was readjudicated (and denied) 
on the merits per the October 2001 SOC.  The veteran 
thereafter submitted a VA Form 9, substantive appeal, but 
only as to the issue of entitlement to an increased rating 
for the service-connected depressive disorder, rated as 10 
percent disabling.  While this appeal was pending, the RO 
issued a rating decision in August 2002 that increased the 10 
percent rating to 50 percent for the service-connected 
depressive reaction.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Meanwhile, the RO issued another rating decision in June 2002 
that denied service connection for Hepatitis C.  The 
veteran's NOD as to that decision was received at the RO in 
August 2002.  The January 2003 rating decision denied service 
connection for residuals of a right hand fracture.  The 
veteran's NOD with that decision was received in February 
2003.  The RO issued an SOC as to both issues in May 2003 and 
the veteran's VA Form 9, substantive appeal was received at 
the RO in December 2003.

A June 2005 rating decision denied service connection for 
bilateral leg cramps and determined that new and material 
evidence had not been received to reopen previously denied 
claims of service connection for PTSD and hypertensive heart 
disease.  The June 2005 rating decision also granted service 
connection, on a presumptive basis, for Type II Diabetes 
Mellitus and assigned a 20 percent rating.  The veteran's NOD 
with that determination was received at the RO in July 2005, 
and included the issues of service connection for PTSD, 
bilateral leg cramps, and hypertension.  The RO issued an SOC 
in October 2005 and the veteran perfected his appeal as to 
these issues with the submission of a VA Form 9, received at 
the RO in November 2005.  Notably, the RO must have reopened 
the veteran's previously denied claim of service connection 
for hypertensive heart disease, as reflected on the October 
2005 SOC.  Nevertheless, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

In a February 2006 rating decision, entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was established.  

The issue of entitlement to a rating in excess of 50 percent 
for the service-connected major depressive disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 1988 rating decision, the RO denied service 
connection for PTSD.  A notice of disagreement was not 
received within the subsequent one-year period and that 
decision is now final.

2.  Evidence submitted since the RO's November 1988 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran has a diagnosis of PTSD medically linked to 
in-service stressors, including the corroborated stressor of 
the death of his wife during service.  

4.  In a July 2000 rating decision, the RO denied service 
connection for hypertensive heart disease.  The veteran did 
not perfect an appeal as to that issue within the requisite 
time period and that decision, as it pertains to the claim of 
service connection for hypertensive heart disease, is now 
final.  

5.  Evidence submitted since the RO's July 2000 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for hypertensive 
heart disease, and raises a reasonable possibility of 
substantiating the claim.

6.  Hypertension was not first shown during service or within 
the first post-service year, and medical evidence of record 
does not show that the hypertension is of service origin, or 
that it is proximately due to or the result of the service-
connected diabetes mellitus.  

7.  The veteran's hepatitis C was first shown over twenty 
years after discharge from service, and the preponderance of 
the evidence shows that the veteran's hepatitis C is not of 
service origin, including as a result of a blood transfusion.

8.  The veteran does not have any current right hand 
disability that has been medically linked to a claimed in-
service right hand fracture.  

9.  The veteran does not have a current diagnosed disability 
manifested by bilateral leg cramps.

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's November 1988 rating decision which denied service 
connection for PTSD and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

2.  The criteria for entitlement to service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2007).

3.  New and material evidence has been received since the 
RO's July 2000 rating decision which denied service 
connection for hypertensive heart disease and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

4.  The criteria for entitlement to service connection for 
hypertensive heart disease are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

5.  The criteria for entitlement to service connection for 
hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

6.  The criteria for entitlement to service connection for 
residuals of a right hand fracture have not been met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

7.  The criteria for entitlement to service connection for 
bilateral leg cramps have not been met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the claims to reopen are 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2002 for the hepatitis C claim, 
September 2002 for the right hand fracture claim, and March 
2005 for the hypertension claim and the bilateral leg cramps 
claim.  

These notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

Although the initial notifications did not advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claims for service connection for Hepatitis 
C, residuals of a right hand fracture, hypertensive heart 
disease and bilateral leg cramps are denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As noted above, with regard to the 
hypertension claim, the RO reopened the claim and denied the 
claim on the merits.  The Board also reopens the claim and 
denies it on the merits.  Since the RO has already had an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim of service connection for 
hypertensive heart disease, based on the evidence in its 
entirety, a decision by the Board on the merits of the 
veteran's claim of entitlement to service connection for 
hypertensive heart disease at this juncture is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Regarding the PTSD claim, the Board is granting service 
connection for PTSD, so any defect in the duty-to-assist with 
regard to that claim is harmless error.  

That notwithstanding, the RO subsequently sent the veteran 
additional duty-to-assist letters in March 2006 and May 2008 
that specifically complied with the holding in Dingess by 
notifying the veteran of how VA assigns effective dates and 
initial ratings for grants of service connection.  The claims 
were subsequently readjudicated in a June 2008 supplemental 
statement of the case (SSOC).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, when appropriate, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

Although the veteran was not afforded a VA examination to 
determine the likely etiology of the claimed bilateral leg 
cramps, no such examination is necessary in this case because 
there is no evidence of an in-service leg cramp disability 
and no evidence of a current disability manifested by leg 
cramps.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In a November 1988 decision, the RO denied service connection 
for PTSD because the medical evidence of record did not show 
a current diagnosis of PTSD.  A notice of disagreement was 
not received within the subsequent one-year period.

Similarly, a July 2000 rating decision denied service 
connection for hypertensive heart disease because there was 
no evidence of hypertension or heart disease in service and 
no medical evidence to indicate that the veteran's current 
hypertension was of service origin.  The veteran filed a 
timely NOD, but did not perfect an appeal as to this issue 
and it became final.  

The veteran contends that he has PTSD due to in-service 
stressors, and that his hypertension is associated with his 
service-connected diabetes mellitus.  

Additional evidence has been added to the record, including 
evidence showing a current diagnosis of PTSD related to an 
in-service stressor, and the establishment of service 
connection, on presumptive basis, for type II diabetes 
mellitus.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial of service 
connection for PTSD, there was no diagnosis of PTSD.  At the 
time of the prior denial of service connection for 
hypertension, service connection had not yet been established 
for type II diabetes mellitus and there was no medical 
evidence linking the veteran's hypertension to service.  

Since the prior final decision denying service connection for 
PTSD, evidence has been added to the claims file, including a 
February 2002 VA outpatient mental health record that 
indicates a diagnosis of PTSD due to in-service stressors 
which include the death of the veteran's wife from cancer.  
This evidence indicates that the veteran may have PTSD that 
may have continued since service.  Thus, the additional 
evidence is new and material and reopening the claim is 
warranted.  

Since the prior final decision denying service connection for 
hypertensive heart disease, service connection has been 
established for type II diabetes mellitus.  The veteran now 
asserts that his hypertension is related to the service-
connected diabetes mellitus; a new theory of entitlement.  
Because a causal relationship between the veteran's 
hypertension and diabetes mellitus is possible, the 
additional evidence is new and material and reopening of the 
claim is warranted.  

II.  Service Connection

The veteran seeks service connection for PTSD, hypertensive 
heart disease, hepatitis C, residuals of a right hand 
fracture and bilateral leg cramps.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension, for example, to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

PTSD

The veteran seeks service connection for PTSD, even though 
service connection for major depressive reaction has already 
been established.

The criteria for establishing service connection for PTSD 
differ from the criteria for establishing other acquired 
psychiatric disorders.  In addition to the general 
regulations regarding service connection, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA regulation 38 C.F.R. § 4.125(a); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The death of the veteran's wife during service, and the 
veteran's mental breakdown just prior to, and immediately 
following, the wife's death from cancer, as well as a period 
of AWOL and other psychiatric problems are well-documented in 
the service personnel and service medical records.  

The veteran filed a claim of service connection for a 
"nervous condition" in January 1978.  A VA psychiatric 
evaluation in April 1979 noted the veteran's one and only 
psychiatric hospitalization was precipitated by the death of 
the veteran's first wife during service.  The veteran 
explained that when his wife died, he was a mess and shook 
all the time.  The doctor gave him some pills to calm him 
down.  The diagnosis was depressive reaction.  

Service connection for depressive reaction was granted 
pursuant to a May 1979 rating decision.  

In a November 1988 rating decision, service connection for 
PTSD was denied, because the veteran did not have a specific 
diagnosis of PTSD.  

More recent VA treatment records show a specific diagnosis of 
PTSD related to service.  For example, a June 1997 general 
psychology note indicates an assessment of most likely PTSD.  

Notably, some of the more recent VA examination reports note 
diagnoses of major depressive disorder, dysthymia, and the 
like, but do not specifically note a diagnosis of PTSD.  
Importantly, however, these examinations were conducted for 
the sole purpose of determining the proper disability rating 
based on the severity of the already-service-connected 
depressive reaction, and the examiners were neither requested 
to assess whether the veteran had a diagnosis of PTSD, nor 
were they requested to ascertain whether the veteran's 
psychiatric manifestations could be due to PTSD.  Just 
because various examinations of record do not contain a 
specific diagnosis of PTSD does not necessarily mean it does 
not exist.  A May 2000 VA psychiatric examination, for 
example, indicates a diagnosis of chronic dysthymia, but does 
not necessarily rule out PTSD or any other psychiatric 
disability.  

On the other hand, a February 2002 VA mental health 
assessment noted that the veteran attempted suicide after his 
wife died during service and had a breakdown associated with 
her death, and was psychiatrically hospitalized for six weeks 
during that time.  The Axis I diagnosis was PTSD and 
dysthymia.  

A February 2004 VA examination also notes a diagnosis of PTSD 
and indicated that most of the veteran's psychological 
problems began at the time his wife became ill during 
service.

In sum the veteran has a diagnosis of PTSD, based on the in-
service stressor of his wife's death, which is corroborated 
by the veteran's service personnel records.  In light of the 
foregoing, service connection for PTSD is warranted.  






Hypertensive Heart Disease

The veteran's service medical records are negative for 
complaints, findings or diagnosis of hypertension or coronary 
artery disease in service.  

The veteran has a diagnosis of hypertension.  According to 
the VA treatment records, the first indication of 
hypertension was in 1997.  The veteran asserts that his 
hypertension is related to the service-connected type II 
diabetes mellitus.  

At an April 2005 VA examination, the examiner noted a history 
of essential hypertension and coronary artery disease since 
1997, both under treatment.  The examiner opined that the 
essential hypertension was not caused by, or a result of, his 
type II diabetes mellitus.  The veteran was not diagnosed 
with diabetes until 2005; thus, the coronary artery disease 
and essential hypertension pre-dated the diabetes and were 
unrelated to the diabetes.  The examiner further noted that 
the veteran did not have any complications of type II 
diabetes, despite having several conditions that could be 
associated with the diabetes, but were present long before 
the veteran was ever diagnosed with the type II diabetes.  
Those conditions included erectile dysfunction, diagnosed in 
September 2001, essential hypertension diagnosed in 1997, and 
coronary artery disease, diagnosed in 1997.  

There is no competent medical evidence suggesting that the 
veteran's hypertension or coronary artery disease had its 
onset during service or is otherwise related to service or to 
the service-connected type II diabetes mellitus.  The 
preponderance of the evidence is against the claim of service 
connection hypertensive heart disease; there is no doubt to 
be resolved; and service connection for hypertensive heart 
disease is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  

Hepatitis C

The service medical records are negative for complaints, 
findings or diagnosis of hepatitis C or any liver dysfunction 
during service or for many years following discharge from 
service.  

VA outpatient treatment records reveal that the veteran was 
diagnosed with the hepatitis C virus (HCV) in February 2000.  

In a written statement received in August 2002, the veteran 
indicated that he never used drugs or needles, and had never 
had a blood transfusion except during military service.  

At a November 2002 VA examination, the veteran reported that 
he had a blood transfusion during service when his left 
wrist/arm was cut open/stabbed by a fellow soldier following 
an argument in his barracks.  This left wrist/arm injury is 
corroborated by a November 1961 service medical record that 
documents the event; however, according to the VA examiner in 
November 2002, it does not appear that the veteran received a 
blood transfusion in conjunction with his treatment for the 
left arm laceration.  Instead, opined the examiner, it was 
most likely that the IV drip was a saline solution and not a 
blood transfusion.  Based on a review of the service medical 
records, the VA examiner also opined that it would seem 
unlikely that the veteran would have received a blood 
transfusion for a small laceration.  Regarding sexual 
contact, the veteran reported to the examiner that he did 
have sexual contacts on a number of occasions during service 
and following service.  The veteran denied tattoos or any 
other trauma resulting in blood loss.  The examiner further 
opined that it would be impossible to state that the veteran 
was infected with hepatitis C from sexual contacts during 
service.  The examiner noted that the usual risk factors for 
hepatitis C were tattoos, body piercing, needle sticks, blood 
transfusions and IV drug abuse, all of which the veteran 
denied, except for the blood transfusion allegation.  The 
examiner concluded that it was impossible to determine the 
onset and method of exposure to hepatitis C.  

The only other opinion regarding the likely etiology of the 
hepatitis C comes from the veteran.  There is no evidence of 
record, other than the veteran's contentions, that his 
current hepatitis C virus was contracted during service.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his hepatitis C 
was incurred in service.  

The preponderance of the evidence is against the claim of 
service connection for hepatitis C; there is no doubt to be 
resolved; and service connection for hepatitis C is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Residuals of a Right Hand Fracture

The veteran asserts that he fractured his right hand (wrist) 
during service in 1966.  Although the service medical records 
do not document any such injury to the right hand, the 
veteran has submitted lay statements from friends and family 
members who all report that the veteran had a broken right 
hand in 1967, just before he went to Vietnam.  

Even assuming that the veteran sustained a right hand/wrist 
fracture in 1966 or 1967, the current medical evidence does 
not show that he has a current disabling condition related to 
any in-service right hand fracture.

At a VA examination in November 2002, the veteran reported 
that he fractured his right wrist in 1966 and it was placed 
in a cast for two months.  He reported no pain in the right 
hand or wrist, but did note decreased strength.  Examination 
of the right wrist showed minimal periarticular thickening of 
the proximal intrerphalangeal joints and slight lateral 
deviation of the second, third, fourth, and fifth fingers.  
Grip strength of the right hand was normal.  Tendon reflexes 
and sensory examination of the right arm and hand were 
normal.  The impression was history of fracture of the right 
wrist with subsequent lateral deviation of the fingers of the 
right hand, no significant disability.  

There is no evidence to contradict these findings.  Thus, 
service connection is not warranted for residuals of a right 
wrist fracture regardless of whether such fracture was 
actually incurred.  Service connection may not be granted 
unless a current disability exists.   See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  As there are no disabling 
residuals associated with the claimed in-service right hand 
fracture, the preponderance of the evidence is against the 
claim of service connection for residuals of a right hand 
fracture; there is no doubt to be resolved; and service 
connection for residuals of a right hand fracture is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Bilateral Leg Cramps

The veteran asserts that service connection is warranted for 
bilateral leg cramps.  Bilateral leg cramps were neither 
shown during service or following service.  There is no 
medical evidence whatsoever noting complaints, findings or 
diagnosis of bilateral leg cramps during service, or 
otherwise.  

In sum, the medical evidence of record has never shown a 
diagnosis of bilateral leg cramps.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Absent proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no medical evidence establishing a current diagnosis of 
bilateral leg cramps for which service connection may be 
established.  Thus, the preponderance of the evidence is 
against a finding service connection for bilateral leg 
cramps; there is no doubt to be resolved; and service 
connection is not warranted. 





ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for PTSD having 
been submitted, the claim is reopened.

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for hypertensive 
heart disease having been submitted, the claim is reopened.

Service connection for hypertensive heart disease is denied.  

Service connection for hepatitis C is denied.  

Service connection for residuals of a right hand fracture is 
denied.  

Service connection for bilateral leg cramps is denied.  


REMAND

Notably, service connection has been established PTSD, in 
addition to the service-connected major depressive disorder.  
The medical evidence of record clearly shows that these two 
disabilities are inextricably intertwined.  For example, a VA 
Mental Health note from September 2005 indicates that the 
veteran's depression is secondary to PTSD.  

Because the rating criteria are the same for major depressive 
disorder and PTSD (and all acquired psychiatric disorders), 
separate ratings for the PTSD and the major depressive 
disorder may not be assigned.  In general, all disabilities, 
including those arising from a single disease entity, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25.  However, 
pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

It is also worth noting that the veteran's PTSD symptoms 
have, essentially, already been considered attributable to 
the service-connected depressive disorder.  In other words, 
all of the veteran's psychiatric symptomatology has been 
considered part and parcel of the service-connected 
psychiatric disability, regardless of whether it is major 
depression, dysthymia or PTSD.  When, as here, it is not 
possible to separate the effects of service-connected and 
non-service-connected disabilities, such effects should be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, this 
grant of service connection for PTSD will not automatically 
afford the veteran a higher disability rating because the 
psychiatric symptomatology has always been attributed to the 
service-connected disability, regardless of whether it is due 
to the PTSD or the depressive disorder.  

That notwithstanding, however, the record reflects that the 
veteran's service-connected psychiatric disability may have 
recently worsened.  A December 2006 note from a VA clinical 
psychologist indicates that the veteran's recent 
psychological testing revealed scores indicative of extremely 
severe depression.  The clinical psychologist noted that the 
current score was lower than the score from the same test 
administered in 1997, thus objective data was suggesting that 
the veteran's condition was worsening.  The examiner opined 
that the veteran was experiencing a major depressive disorder 
that was chronic and severe.  

In light of the foregoing, the veteran should be re-examined, 
particularly since the last VA psychiatric Compensation & 
Pension examination of record is dated in March 2006 and is 
over two years old.  

All pertinent VA and private treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
depressive disorder, dysthymia, and PTSD, 
not already associated with the claims 
file.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD and major depressive 
disorder/dysthymia in terms of the Rating 
Schedule.  All indicated psychiatric and 
psychological testing must be conducted.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should describe the severity of 
the service-connected PTSD, major 
depressive disorder and dysthymia in 
terms of the General Formula for rating 
Mental Disorders at 38 C.F.R. § 4.130.  
Specifically, the psychiatrist should 
render specific findings with respect to 
the existence and extent (or frequency, 
as appropriate) of affect, memory loss; 
depressed mood and disturbances of 
motivation and mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, impaired thinking, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
psychiatrist should also provide a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score representing the extent of 
impairment resulting from the psychiatric 
disabilities, and an explanation of what 
the score means.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim for increase.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


